Citation Nr: 0802412	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  At the time of the hearing, 
additional evidence was submitted with the corresponding 
waiver of agency of original jurisdiction consideration.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be informed if any 
further action is required on his part.


FINDING OF FACT

The veteran's bilateral tinnitus first became manifest many 
years after his discharge from service and is not the result 
of a disease or injury in service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the adjudication of the veteran's claim, a letter 
dated in December 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The veteran was afforded a VA medical examination in February 
2004 to obtain an opinion as to whether his tinnitus can be 
directly attributed to service.  Further examination or 
opinion is not needed on the tinnitus claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran avers that his current tinnitus is the result of 
an injury in service.  Specifically, the veteran alleges 
exposure to excessive noise while firing weapons during 
service.  After a thorough review of the veteran's claims 
file, the Board finds that the evidence of record does not 
support this contention, and the veteran's claim is denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran served in the United States Army from May 1968 to 
October 1971.  The entrance examination did not indicate that 
the veteran suffered from any hearing problems.  See Standard 
Form (SF) 88, May 13, 1968.  The veteran himself indicated 
that he did not suffer from any hearing loss or problems 
associated with the ears.  See SF 89, May 13, 1968.  Service 
personnel records indicate that the veteran held positions as 
a crawl tractor operator and an artillery crewman.  Upon 
separation in 1971, the veteran did not report any hearing 
disability and the examiner noted that the veteran's ears 
were normal.  See SF 88 and 93, September 13, 1971.  There 
was no other indication in the veteran's service medical 
records that he had been treated for any hearing or ear 
disorders during service.  The record also reflects that the 
veteran was employed using heavy equipment and did some 
recreational hunting.  He maintains that he had minimal post-
service noise exposure, though he stated that he was not 
provided hearing protection while working with the heavy 
equipment.

The evidence of record establishes that the veteran currently 
suffers from tinnitus.  However, the evidence also consists 
of differing nexus opinions as to the nature and etiology of 
the veteran's current disability.  The Board is free to favor 
one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In support of the veteran's claim, he has submitted a private 
audiological report from the Hearing Aid Service, LLC.  A 
copy of an audiogram was associated with a letter, stating 
that while the veteran performed his tour of duty in the 
Republic of Vietnam, he operated Quad 50s routinely, over a 
period of almost two years as he ran road security.  It was 
noted that the guns were located approximately two and a half 
feet from the veteran's ears and he was not provided with 
hearing protection.  See Hearing Aid Service, LLC letter, 
July 6, 2007.  The examiner opined that "we know that any 
prolonged exposure to sounds over 90 decibels may cause 
gradual hearing loss.  Also, although the exact causes of 
tinnitus are unknown, exposure to loud noise is considered a 
very likely cause."  Id.  The examiner concluded that it was 
"very plausible that military noise exposure helped to 
create the veteran's tinnitus."  Id.  

At the outset, the Board notes that the private medical 
report provided by the veteran is clearly a recitation of the 
history provided to the examiner by the veteran himself.  
This is particularly apparent in the examiner stating that 
the veteran spent two years in Vietnam.  Review of the 
veteran's service personnel records indicates that the 
veteran was in-country from April 1970 to January 1971.  It 
is clear that the examiner did not review the veteran's 
claims file in conjunction with the examination.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  Furthermore, 
the examiner's conclusion that it was "very plausible" that 
military noise exposure caused the veteran's tinnitus, is not 
supported by any additional rationale.  The Court has held on 
numerous occasions that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, such opinion is of no probative value and is 
insufficient to fairly decide the veteran's claim.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The private examiner did not indicate 
that the veteran's service medical records or his claims file 
had been reviewed in conjunction with the examination.

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal statements 
that his current tinnitus is due to noise exposure in 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss in-service injury.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence). 

The remaining evidence of record finds that the veteran's 
current tinnitus is not related to a disease or injury in 
service.  The veteran was afforded a VA audiological 
examination in February 2004.  The examiner noted that the 
veteran's claims file had been reviewed in conjunction with 
the examination.  See Prejean, supra.  The veteran reported 
constant ringing tinnitus in the middle of his head.  The 
veteran alleged that his tinnitus began in 1972.  He also 
indicated that his tinnitus had become louder since an 
accident at work in 1999 when he was hit in the back of the 
head/neck with a tree limb while running a bulldozer.  The 
veteran stated that he had been exposed to excessive noise 
after service as well.  The examiner concluded that there was 
no evidence in the service medical records to support a claim 
of tinnitus during or shortly after military service.  There 
was no ratable acoustic damage at discharge.  It was 
considered not likely that tinnitus was related to military 
service.  See VA examination report, February 13, 2004.

The Board finds the February 2004 VA examination report to be 
the most credible.  In addition to the examiner's rationale, 
the Board notes that the veteran stated his tinnitus did not 
start until the year after he was discharged from service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2004 tinnitus 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing tinnitus complaints, 
symptoms, or findings for over 30 years between the period of 
active duty and the medical reports dated in 2004 is itself 
evidence which tends to show that tinnitus did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  In this case, for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that his current 
tinnitus is related to service.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's remaining claims.

With regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, it appears that the RO did not attempt to obtain the 
Social Security Administration records used in the veteran's 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet. App. 90 (1990), the RO/AMC should obtain all records 
associated with such determination.

With regard to the veteran's claim of entitlement to service 
connection for hypertension, the Court held in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen his claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The Board finds that the 
notice letter sent to the veteran in February 2005 did not 
comply with the new requirements under Kent.  Therefore, this 
case must be remanded with regard to the veteran's attempt to 
reopen his claim for service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the medical 
records used in the Social Security 
disability determination, which in part 
was based on psychiatric disabilities.  

2.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 
1 (2006), with regard to his attempt to 
reopen his claim for entitlement to 
service connection for hypertension.

3.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision(s).  After they have been given 
the applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


